PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/513,219
Filing Date: 16 Jul 2019
Appellant(s): Chenchu et al.



__________________
Christopher Franich
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/20/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/27/2021 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-7, 9-12, 14-15, 17-18, and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Conway (US Patent No 9,443,433 B1) in view of Sherry (US PGPub No 2017/0301247 A1), henceforth known as Conway and Sherry, respectively.
Claims 13, 19, 21, and 22 are rejected under 35 U.S.C. §103 as being unpatentable over Conway and Sherry as applied to claims 1 and 14, above, and in further view of Pilley (US Patent No 5,574,648 A), henceforth known as Pilley.


(2) Response to Argument
Appellant has presented arguments in section ARGUMENTS on pages 17-37 of the brief.
The Examiner would like to clarify a minor error in the Appellant’s brief on page 16 that resulted from a typo in a header on page 16, ¶39 of the Final Office action. A correct header on page 45, ¶57 of the Final Office Action as well as rejections of dependent claims 21 and 22 presented on page 50, ¶61 and page 51, ¶62 of the Final Office action clearly indicate dependent claims 21 and 22 were rejected as being unpatentable over Conway and Sherry, as applied to claims 1 and 14 and in further view of Pilley. 


ARGUMENTS.I.
Appellant does not present any arguments at section ARGUMENTS.I. of the brief.


ARGUMENTS.II.
Appellant provides three arguments (a, b, and c), outlined below, regarding the rejection of independent claims 1, 14, and 20 under 35 U.S.C. §103 against the prior art Conway and Sherry.

Appellant argues at section ARGUMENTS.II.a. of the brief that “The references fail to teach or suggest, alone or in combination “the selected runway-specific trained model having been trained with historical track data of a second aircraft other than the first aircraft which has already performed the approved procedure in connection with the approved runway”, as required by the claims” (brief, page 19). Specifically, Appellant claims that “No reference cited by the Office in the rejection of claims, alone or in combination, teaches or suggest these limitations” (brief, page 19) and that “the Office neglects to abide by these requirements” (brief, page 20), with reference to the requirements of MPEP §2143.03 and §2141.02 (brief, pages 19-20). 
MPEP §2143.03 states “All words in a claim must be considered in judging the patentability of that claim against the prior art”.
MPEP §2141.02 requires “considering both the invention and the prior art references as a whole”. 
MPEP §2142 requires that “...there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006)”. 
The Final Office action rejected each and every limitation of the independent claims under Conway in view of Sherry (Final Office action, starting on page 16, ¶41), meeting MPEP §2143.03 
The limitations taught by Conway were clearly outlined with appropriate citations from Conway and Conway’s deficiencies were outlined on page 22 of the Final Office action. The teachings of Sherry that cured Conway’s deficiencies, with overlapping limitations taught by both Conway and Sherry in [brackets], was outlined starting on page 22 of the Final Office action. Both Conway and Sherry teach inventions in the same field of endeavor centered around aiding an aircraft’s trajectory in flight based on specific runways. As both Conway and Sherry teach overlapping limitations in the same field of endeavor, the MPEP §2141.02 requirement of “considering both the invention and the prior art references as a whole” was met. 
Further, a motivation to combine the features of the teaching reference, Sherry, with the invention disclosed in Conway was outlined on page 24 of the Final Office action and was quoted from the abstract of Sherry. Thus, the MPEP §2142 requirement that “there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness" was met in that the Final Office action provided “Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” (MPEP §2141.III.).
In ARGUMENTS.II.a. of the brief the Appellant fails to point to any specific evidence that the requirements of the MPEP were not met, simply stating that the requirements were “neglected” without clarifying how the Final Office action was deficient. Therefore the argument is unpersuasive.

Appellant argues at section ARGUMENTS.II.b. of the brief that Sherry fails to teach or suggest “the selected runway-specific trained model having been trained with historical track data of a second aircraft other than the first aircraft which has already performed the approved procedure in connection with the approved runaway” (brief, page 21). Specifically, Appellant argues that Sherry fails to teach the selected runway-specific trained model having been trained with historical track data of a second aircraft other than the first aircraft which has already performed the approved procedure in connection with the approved runaway, the limitation bolded for emphasis (brief, page 25). Finally Appellant argues that ¶[0033] and ¶[0259] of Sherry teach implementing the invention of Sherry on a general purpose computing device, which is wholly unrelated to a “runway-specific trained model having been trained with historical track data of a second aircraft other than the first aircraft which has already performed the approved procedure in connection with the approved runaway” (brief, page 26). 
MPEP §2144.01 states “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom”
MPEP §2141.02 states “Ascertaining the differences between the prior art and the claims at issue requires interpreting the claim language, and considering both the invention and the prior art references as a whole”.
Regarding the limitation “the selected runway-specific trained model having been trained with historical track data of a second aircraft other than the first aircraft which has already performed the approved procedure in connection with the approved runaway”, Appellant’s premise that Sherry was solely relied upon in rejection of the quoted limitation is inaccurate, as Conway was relied upon to teach the selected runway-specific [...] model. Conway teaches select a runway-specific [...] model appropriate for the approved procedure (Conway, FIG. 2; FIG. 3B (Arrival Route Description); FIG. 4A-4E; FIG. 5: (502), (504); Col 4, lines 39-49, 61-65; Col 5, lines 22-29) starting on page 17 of the Final Office action. As Conway teaches selecting a runway-specific [...] model for the approved procedure, Sherry was then relied upon to teach “the [...] runway-specific trained model having been trained with historical track data of a second aircraft other than the first aircraft which has already performed the approved procedure in connection with the approved runaway”. 

Sherry teaches the [...] runway-specific trained model having been trained with historical track data (Sherry, see at least FIG. 4; FIG. 20; ¶[0058]: “The model training phase is offline using historical data. The output of the nowcast algorithm is the prediction model with trained parameters, which is specific to each landing runway”; ¶[0254]: “Beginning with step 2002, a predictive model based on a plurality of historical aircraft performances can be generated. In an aspect, each of the historical aircraft performances can describe a respective approach of a respective aircraft to a given runway. In an aspect, each of the historical aircraft performances can correspond to a same runway”). 
Sherry further teaches using historical track data of a second aircraft other than the first aircraft by characterizing the historical data used in training the model as including flight track information from many sources (Sherry, ¶[0148]: “Flight track information is contained in many sources, for example, FDR data, FOQA data, ADS-B, and surveillance radar, etc... The main requirement for the methodology is that the flight data contain the aircraft type as well as a set of track points comprising time, latitude, longitude, altitude, combinations thereof, and the like”) wherein the main requirement  is that the historical data include an aircraft type and not an identification specific to a single aircraft. Given MPEP §2144.01  “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom”, it would then be reasonable to expect one skilled in the art to draw the conclusion that the collected historical data is from a variety of aircraft and not simply a single aircraft. Table 3 of Sherry further illustrates that the historical data is sorted by aircraft type only and not by individual aircraft.
Finally, Sherry teaches a second aircraft... which has already performed the approved procedure in connection with the approved runaway where the historical data used pertains to a ...a predictive model based on a plurality of historical aircraft performances can be generated. In an aspect, each of the historical aircraft performances can describe a respective approach of a respective aircraft to a given runway”). 
Appellant’s arguments that Sherry fails to teach a second aircraft other than the first aircraft improperly characterizes and limits the disclosure and teachings of Sherry. Appellant ignores the teachings of Sherry, as outlined above, because Sherry does not explicitly recite the claim language verbatim, despite the fact that Sherry clearly describes the use of historical data from various aircraft. This neglects the MPEP §2141.02 requirement that “Ascertaining the differences between the prior art and the claims at issue requires... considering both the invention and the prior art references as a whole”. Further, Appellant characterizes ¶[0254] of Sherry as evidence that Sherry utilizes a single aircraft in the historical aircraft data, even though the term aircraft is the plural form for aerial vehicles. ¶[0254]: “...a predictive model based on a plurality of historical aircraft performances can be generated” teaches utilizing a plurality of aircraft performances from various aircraft (plural), i.e. a second aircraft other than the first aircraft. Appellant’s argument that the term “respective aircraft” limits the historical aircraft data to a single aircraft is incorrect as ¶[0254] states “...each of the historical aircraft performances can describe a respective approach of a respective aircraft to a given runway”, wherein the term respective simply links a single respective aircraft to the single aircraft’s respective approach. Stated differently, the term “respective” does not apply to ALL the historical aircraft performances, but rather EACH historical aircraft performance, as each performance has an approach that must be tied to the correct, i.e. “respective”, aircraft that performed the approach on a given runway. One of ordinary skill in the art would recognize that the term “respective”, as used in ¶[0254], describes a relationship between a single aircraft and a single approach in a single instance of historical performance data and that the historical aircraft performances include performances of aircraft (plural). 
A processor implemented system... comprising one or more processors configured by programming instructions on computer readable media”. That is, as claimed, the Appellant’s invention is also implemented on a general purpose computing device, as supported by the Appellant’s specification at ¶[0025]: “The example aircraft trajectory monitoring system 102 includes a controller... The controller includes at least one processor and a computer-readable storage device or media encoded with programming instructions for configuring the controller. The processor may be any custom-made or commercially available processor, a central processing unit (CPU), a graphics processing unit (GPU), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA), an auxiliary processor among several processors associated with the controller, a semiconductor-based microprocessor (in the form of a microchip or chip set), any combination thereof, or generally any device for executing instructions”.
In ARGUMENTS.II.b. of the brief the Appellant’s argument neglects the MPEP §2141.02 requirement that “Ascertaining the differences between the prior art and the claims at issue requires... considering both the invention and the prior art references as a whole” and fails to consider MPEP §2144.01 which states “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom”. This results in the Appellant’s argument focusing solely on the fact that Sherry does not explicitly recite the claim language verbatim and ignores the obvious teachings of Sherry by misconstruing the term “respective”. Therefore the argument is not considered to be persuasive.

Appellant argues at section ARGUMENTS.II.c. of the brief that the Pilley fails to teach or suggest, alone or in combination, “the selected runway-specific trained model having been trained with historical track data of a second aircraft other than the first aircraft which has already performed the approved procedure in connection with the approved runway,” as required by the claims (Brief, page 26). Appellant further argues that the Office has failed to tech or suggest every limitation of claim 1, and also for independent claims 14 and 20 which recite similar limitations to those of claim 1 (brief, page 27).
Pilley was not relied upon in the rejection of the cited claim limitation and so the argument is moot. Claims 14 and 20 recited similar limitations to claim 1 and for at least the reasons outlined above, the rejections of claims 14 and 20 are also maintained. 


ARGUMENTS.III.
Appellant argues at section ARGUMENTS.III. of the brief that the rejection improperly relies on claim dissection and fails to consider the claims as a whole. Specifically, Appellant argued that “the Office has issued a circuitous, 55-page, rejection of the independent claims that fail to coherently advise Appellant of the rationale underpinning the rejections” (brief, pages 27-28) and “the Office has dissected the claim into numerous separate elements and examined those elements in isolation, which evidences a hindsight reconstruction of the claims” (brief, page 28).
MPEP §2103.I.C. states “Examiners may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered”. 
MPEP §2141.III. states “...there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness... Exemplary rationales that may support a conclusion of obviousness include... (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention”.
MPEP §2142 states “35 U.S.C. 103 authorizes a rejection where, to meet the claim, it is necessary to modify a single reference or to combine it with one or more other references. After indicating that the rejection is under 35 U.S.C. 103, the examiner should set forth in the Office action:
(A) the relevant teachings of the prior art relied upon, preferably with reference to the relevant column or page number(s) and line number(s) where appropriate,
(B) the difference or differences in the claim over the applied reference(s),
(C) the proposed modification of the applied reference(s) necessary to arrive at the claimed subject matter, and
(D) an explanation as to why the claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made”.
MPEP §2145.X.A. states "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper".
Appellant argued that the Final Office action was circuitous and failed to coherently advise the Appellant of the rationale underpinning the rejection of the independent claims. The majority of the Final Office action was quoted text from the prior art for ease of reference and clarity, with a concise explanation of mapped elements provided at the bottom of each limitation mapping in order to articulate the reason for the rejection. Appellant has failed to provide any specific examples of lack of coherency. Further, a motivation to combine the invention of Conway with the features of Sherry was cited in the Final Office action from the abstract of Sherry (Final Office action page 24). This meets the MPEP §2141.III. requirement“...there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness... Exemplary rationales that may support a conclusion of obviousness include... (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention”.

Further, Appellant’s arguments regarding the “improper” “dissection” of claim elements and alleged “failure” to examine claims as a whole are generic and would apply to any Office rejection under 35 U.S.C. §103. The rejection of the independent claims under 35 U.S.C. §103 were proper, as all the requirements of MPEP §2141 and MPEP §2142 were satisfied and clearly articulated in the Final Office action. To say that the rejection in the Final Office action was improper simply because the rejection cited two references is erroneous.
Finally, in response to Appellant’s argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention 
Independent claims 14 and 20 recite similar limitations to claim 1, and, for at least the preceding reasons, are also rejected under 35 U.S.C. §103.  
Appellant’s arguments in section ARGUMENT.III. of the brief rely on reasoning that would apply to any rejection made under 35. U.S.C. §103. Though the Appellant has made allegations of examining the claim limitations in isolation, the Appellant has offered no examples or proof, except to say some limitations were taught by Conway and some were taught by Sherry. As the Appellant failed to specify any objective deficiency in the analysis and rejection of the independent claims with regard to the MPEP processes, the argument is not considered to be persuasive.


ARGUMENTS.IV.
Appellant argues at section ARGUMENTS.IV. of the brief that the references fail to teach or suggest “the received current aircraft state information includes an aircraft code, position, speed, altitude, and heading data” (brief, page 30). Specifically, the Appellant argues that Conway fails to teach or reasonably suggest the “aircraft code” recited in claim 4 (brief, page 31).
MPEP §2111.01.I. states “Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention... The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification” 
the received current aircraft state information includes an aircraft code, position, speed, altitude, and heading data”, as outlined in the Final Office action starting on page 26, ¶44 (Conway FIG. 5; Col 4 lines 13-19; Col 7, lines 48-66; Col 8, lines 3-17). 
Specifically, Conway teaches an aircraft code in Col 4, lines 13-19: “...transponders onboard the aircraft broadcast a transponder code, assigned by the air traffic controller, when the aircraft is “pinged” by the surveillance”. Based on the broadest reasonable interpretation of an aircraft code, the aircraft code is a code associated with an aircraft. The transponder code of Conway is associated with the aircraft on which the transponders are located, i.e. an aircraft code. The Appellant fails to cite any definition in the disclosure of the Appellant’s application that would clarify what an aircraft code is or how it differs from the transponder code of Conway. The Appellant simply argues that the words “aircraft code” are not present in Conway. As Appellant has failed to cite a special definition of the “aircraft code”, the words are given their plain meaning, consistent with MPEP §2111.01.I. and, as such, the transponder code of Conway teaches the aircraft code recited in claim 4. 
Appellant’s arguments at ARGUMENTS.IV. of the brief do not provide any evidence that the transponder code of Conway differs from the aircraft code. The Appellant simply states that the words are different without any reasoning as to how it affects the functionality of the invention, as claimed. Therefore the argument is not considered to be persuasive.


ARGUMENTS.V.
Appellant argues at section ARGUMENTS.V. of the brief that the references fail to teach or suggest “the system is configured to compare the received current aircraft state information to the selected runway-specific trained model using data analytics” (brief, page 33). Specifically, the Appellant data analytics” as recited in claim 5 (brief, page 33).
MPEP §2111.01.I. states “Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention... The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification” 
Conway teaches “the system is configured to compare the received current aircraft state information to the selected runway-specific trained model using data analytics”, as outlined in the Final Office action starting on page 27, ¶45 (Conway FIG. 5; Col 7, lines 48-51, 63-66; Col 8, lines 3-6, 14-17). 
Specifically, Conway teaches in Col 7, lines 48-51, 63-66: “FIG. 5 illustrates two types of monitoring that a computer processor could perform. In block 522, a computer processor on board the aircraft monitors performance of the aircraft relative to the expected vehicle operating trajectory... In block 522, if the operation of the aircraft is consistent with the expected vehicle operating trajectory, then the computer processor returns to block 520 to continue monitoring...”. Based on the broadest reasonable interpretation of data analytics, the term data analytics is any process that analyzes data. The monitoring of aircraft performance taught by Conway analyzes the aircraft data, as shown in FIG. 5: (522), which receives data from (530), i.e. uses data analytics. The Appellant fails to cite any definition in the disclosure of the Appellant’s application that would clarify what data analytics is or how it differs from the monitoring of aircraft data of Conway. The Appellant simply argues that the words “data analytics” are not present in Conway. As Appellant has failed to cite a special definition of the “data analytics”, the words are given their plain meaning, consistent with MPEP §2111.01.I. and, as such, the monitoring of aircraft data of Conway teaches the data analytics recited in claim 5. 



ARGUMENTS.VI.
Appellant argues at section ARGUMENTS.II.VI. of the brief that Pilley fails to teach or suggest “during taxiing by the first aircraft, the system is configured to compare the received current state information of the first aircraft during taxiing to one of the first surface movement phase and the second movement phase”. 
MPEP §2142 states “35 U.S.C. 103 authorizes a rejection where, to meet the claim, it is necessary to modify a single reference or to combine it with one or more other references. After indicating that the rejection is under 35 U.S.C. 103, the examiner should set forth in the Office action: 
the relevant teachings of the prior art relied upon, preferably with reference to the relevant column or page number(s) and line number(s) where appropriate,”.
Appellant’s argument’s regarding the teaching of Pilley in claims 13 and 19 fails to address the critical portion of Pilley that was cited in the Final Office action that teaches the claimed limitation, specifically Col 8, lines 26-37 of Pilley (Final Office action, page 48). 
Pilley teaches during taxiing by the first aircraft, the system is configured to compare the received current state information of the first aircraft during taxiing to one of the first surface movement phase and the second movement phase. A complete and detailed mapping of the rejection under Pilley was presented in the Final Office action, starting on page 48, with all relevant portions of Pilley cited and quoted in accordance with MPEP §2142. The rejection is replicated below, in brief, with added emphasis. 
during taxiing by the first aircraft (Pilley, FIG. 2; FIG. 3; Col 7, lines 54-62: “...the data transfer rate varies, depending on the data rate needed for the airplane's present activity. For example... an aircraft which is taxiing would transmit every 2 seconds, and an aircraft which is on approach or departure would transmit every second”), where the aircraft transmits data every 2 seconds while Pilley further teaches the system (FIG. 1; Col 4, lines 1-10, 12-17) is configured to compare the received current state information of the first aircraft (Pilley, FIG. 1; Col 4, lines 12-17: “A GNSS receiver 15 is located in a vehicle 16 (#1), which is located in the airport space envelope. The GNSS receiver calculates the position, velocity, time and heading, possibly using reference station corrections”, 41-43; Col 8, lines 26-37) during taxiing (Pilley, Col 7, lines 54-62) to one of the first surface movement phase and the second movement phase (Pilley, Col 8, lines 26-37).
Appellant’s arguments fail to address Pilley, Col 8, lines 26-37: “Another feature of the system is man-machine interface capability in which the controller defines a departure and/or approach trajectory (air and surface) using the data entry device and 3-D airport map, or calls up a previously defined trajectory. The path contains waypoints, notam data and forbidden zone information. The information is drawn into the map and then waypoints are passed to the aircraft as part of ATC clearance. The air traffic control system matches the present position and the next on-board waypoint with stored trajectory data in air traffic control computer. An alarm is sounded if a preset threshold or deviation is exceeded, meaning the aircraft is off course”. This portion of Pilley, originally cited in the rejection outlined in the Final Office action on pages 48-49, clearly teaches comparing an aircraft’s GNSS (location) data while taxiing along a defined surface trajectory to a previously defined expected trajectory, and sounding an alarm if the aircraft’s surface trajectory deviates from the expected trajectory. 



ARGUMENTS.VII.
The Examiner has met the burden of presenting a prima facie case of obviousness and has outlined above why the rejections under 35 U.S.C. §103 were proper. 
In ARGUMENTS.II. of the brief, the Appellant misconstrued the teachings of Sherry in order to present an improperly limited reading of the prior art, favorable to the Appellant’s allegations.
In ARGUMENTS.III. of the brief, the Appellant used broad reasoning that would apply to all rejections under 35 U.S.C. §103 and provided no specific evidence that any part of the rejections made in the Final Office action were improper, unclear, or deficient in any manner in light of the processes outlined in the MPEP. 
In ARGUMENTS.IV. and ARGUMENTS.V. of the brief the Appellant failed to show how the mapped elements of the prior art were different from the claimed limitations of the invention, instead simply stating the prior art did not use the exact words in the claim language. 
In ARGUMENTS.VI. of the brief, the Appellant selectively omitted portions of the prior art that were originally cited in the Final Office action in order to support the Appellant’s narrative. 
Therefore all arguments presented by the Appellant are unpersuasive. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/MACEEH ANWARI/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless Appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.